Citation Nr: 0838889	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION


The appellant is a veteran who served on active duty from 
March 1944 to December 1947 and from September 1950 to 
December 1966.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision by the Honolulu, Hawaii Department of Veterans 
Affairs (VA) Regional Office (RO) which continued a 
noncompensable rating for bilateral hearing loss.  

Pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2008) 
and 38 C.F.R. § 20.900(c) (2008), the Board has advanced this 
case on its docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

The veteran's most recent VA audiometry (which was the basis 
for the rating on appeal) was in July 2005.  In September 
2005, he alleged that the disability had worsened.  As he was 
last examined by VA more than 3 years ago, and alleges 
increased severity of hearing loss, a contemporaneous VA 
examination is necessary. 

Furthermore, during the pendency of this appeal, the U. S. 
Court of Appeals for Veterans Claims (Court) outlined the 
notice that is necessary in a claim for an increased rating.  
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  The Court 
held, in essence, that the Secretary must notify the claimant 
that, to substantiate a claim, the claimant must provide (or 
ask the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; how 
disability ratings are assigned; general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  Since the case is being remanded 
anyway, the RO will have the opportunity to correct any 
notice deficiencies.

Finally it is noteworthy that where entitlement to 
compensation has already been established and increase in 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is advised that under 38 C.F.R. § 3.655(b) 
failure to report for an examination scheduled in conjunction 
with an increased rating claim will result in the claim being 
denied. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must provide the veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and afford him adequate 
time to respond.  The notice must 
specifically inform the veteran that he is 
to provide (or ask VA to obtain) evidence 
demonstrating a worsening of his bilateral 
hearing loss and its impact on his 
employment and daily life.  He should also 
be reminded of the provisions of 38 C.F.R. 
§ 3655(b).

2.  The RO should arrange for a VA 
audiological evaluation (with audiometric 
studies) to determine the current severity 
of the veteran's bilateral hearing loss 
disability.
3.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



